Case 8:19-cv-02861-AEP Document 22 Filed 07/14/20 Page 1 of 3 PageID 2748




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


   JACQUELINE RUTH ROSARIA RIVERA,

                    Plaintiff,

   v.                                                            Case No. 8:19-cv-2861-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                    Defendant.
                                                   /

                                               ORDER

             This cause comes before the Court upon Plaintiff’s Uncontested Petition for EAJA Fees

   Pursuant to 28 U.S.C. § 2412(d) 1 (Doc. 21). By the motion, Plaintiff seeks attorneys’ fees in

   the amount of $8,208.73, costs in the amount of $400 for the filing fee, and expenses in the

   amount of $18.30 for the fee for certified mail, pursuant to the Equal Access to Justice Act

   (“EAJA”), 28 U.S.C. § 2412. On April 23, 2020, this Court entered an Order granting the

   Commissioner’s Unopposed Motion for Entry of Judgment with Remand (Doc. 18) and

   reversing and remanding the case to the Commissioner for further administrative proceedings

   (Doc. 19). Thereafter, the Clerk entered judgment in favor of Plaintiff (Doc. 20). As the

   prevailing party, Plaintiff now requests an award of attorney’s fees, costs, and expenses. See

   28 U.S.C. § 2412(d)(1)(A); cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding

   that a party who wins a sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing

   party).




   1
     Plaintiff incorrectly cites to 28 U.S.C. § 2312(d) in the title of her motion and the body of
   her motion.
Case 8:19-cv-02861-AEP Document 22 Filed 07/14/20 Page 2 of 3 PageID 2749




          Namely, Plaintiff requests an award of the costs and expenses set forth above and

   attorneys’ fees for time expended by two attorneys on this matter. Plaintiff seeks an award for

   39.8 hours expended by counsel at an hourly rate of $206.25. Based on the undersigned’s own

   knowledge and experience, and for the reasons set forth in Plaintiff’s motion, the undersigned

   concludes that both the hours expended and the hourly rates requested are fair and reasonable.

   Furthermore, as Plaintiff contends, the position of the United States was not substantially

   justified, and no special circumstances exist which would make an award of attorney’s fees

   unjust in this instance. See 28 U.S.C. § 2412(d)(1)(A). Indeed, the Commissioner does not

   oppose the requested relief (Doc. 21, at 4). After issuance of an order awarding EAJA fees,

   however, the United States Department of the Treasury will determine whether Plaintiff owes

   a debt to the government. If Plaintiff has no discernable federal debt, the government will

   accept Plaintiff’s assignment of EAJA fees (Doc. 21, Ex. A) and pay the fees directly to

   Plaintiff’s counsel. For the reasons set out in Plaintiff’s motion, therefore, it is hereby

          ORDERED:

          1. Plaintiff’s Uncontested Petition for EAJA Fees Pursuant to 28 U.S.C. § 2412(d)

   (Doc. 21) is GRANTED.

          2. Plaintiff is awarded fees in the amount of $8,208.73.

          3. The government is directed to pay the fees to Plaintiff’s counsel in accordance with

   Plaintiff’s assignment of fees (Doc. 21, Ex. A), unless the Department of Treasury determines

   that Plaintiff owes a federal debt.

          4. Plaintiff is awarded costs in the amount of $400.

          5. Plaintiff is awarded expenses in the amount of $18.30.




                                                    2
Case 8:19-cv-02861-AEP Document 22 Filed 07/14/20 Page 3 of 3 PageID 2750




         DONE AND ORDERED in Tampa, Florida, on this 14th day of July, 2020.




   cc:   Counsel of Record




                                           3
